Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00474-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                      Hendrea D. MASSIE,
                                           Appellee

                  From the 12th Judicial District Court, Walker County, Texas
                                    Trial Court No. 26,173
                         Honorable Jerry A. Sandel, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, the State’s motion to dismiss this appeal
is GRANTED, and the appeal is DISMISSED.

       SIGNED October 30, 2013.



                                                  Catherine Stone, Chief Justice